Citation Nr: 0021776	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for the loss of the upper 
teeth, as secondary to the service-connected loss of tooth 
number 8.  

Entitlement to service connection for the loss of the lower 
teeth, as secondary to the service-connected loss of tooth 
number 8.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
loss of teeth, as secondary to the service-connected loss of 
tooth number 8.  

In February 1999, the Board remanded the case to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the claim in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent medical evidence of record indicates that it is 
at least as likely as not that the loss of the veteran's 
upper teeth are related to the service-connected loss of 
tooth number 8.  

3.  Competent medical evidence of record indicates that it is 
not at least as likely as not that the loss of the veteran's 
lower teeth are related to the service-connected loss of 
tooth number 8.  


CONCLUSIONS OF LAW

1.  Service connection for the loss of the upper teeth, as 
secondary to the service-connected loss of tooth number 8, is 
warranted.  38 U.S.C.A. §§ 1110, 1137, 5107, (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  

2.   Service connection for the loss of the lower teeth, as 
secondary to the service-connected loss of tooth number 8, is 
not warranted.  38 U.S.C.A. §§ 1110, 1137, 5107, (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran fractured 
tooth number 8 when he tripped and fell.  Attempts were made 
to treat the tooth; however, they were unsuccessful and it 
was removed.  It was replaced via a flipper.  He was 
eventually fitted with a removable partial denture.  

At a VA dental examination in July 1996, the veteran gave a 
history of fracturing the crown of the right upper incisor.  
Root canal therapy was performed by failed.  The tooth was 
replaced via a flipper and he finished his tour of duty.  
After his discharge, he was fitted with a bridge that failed 
after five years and a partial denture which he still used.  
At present, he complained that several of the teeth to which 
the removable partial denture was attached were broken off.  
His gums were bleeding and the teeth were abscessed.  
Clinical evaluation revealed that tooth numbers 1, 3, 5, 8, 
14-17, and 32 were missing.  Tooth numbers 4, 12, 13, 19 and 
possibly 21 were non-restoreable.  The existing maxillary 
removable partial denture was non-functional.  Chronic 
draining sinus tracts were present on several teeth.  The 
attached gingiva in the area of the abutment of the teeth was 
moderately inflamed.  

At a VA dental examination in March 1997, it was noted that 
tooth numbers 1, 3-6, 8, 12-17, and 32 were missing, and 
tooth numbers 19 and 28 were observed to be in need of 
extensive treatment, including root canal therapy, post and 
core build-up and crowns rather than simple restorations.  
The attached gingiva in the area of several teeth was 
moderately inflamed.  The examiner commented that the 
veteran's inservice loss of tooth number 8 with subsequent 
replacements including a flipper, a "bridge," and a 
removable partial denture, "probably contributed to [the] 
loss of additional maxillary teeth."  However, he was unable 
to identify exactly which teeth.  He also stated that the 
condition of the mandibular dentition, vis-à-vis periapical 
pathology and carious teeth could not be related to the loss 
of tooth number 8 as rapidly.  

At a personal hearing before the undersigned Member of the 
Board at the RO in October 1998, the veteran testified that 
he fractured his tooth in service when he tripped while 
carrying a starter.  A root canal was performed on the tooth, 
but it failed and they had to remove the tooth.  After he was 
discharged from service, he was fitted with a bridge.  He had 
difficulty with the bridge and it affected his bite and the 
movement of his upper jaw.  Subsequently, he developed 
problems with the surrounding teeth.  He developed abscesses 
and had to have the teeth extracted.  

In March 1999, the RO sent a letter to the veteran requesting 
an authorization for a release of records from private 
dentists who had treated him.  No response was received.  

At a VA dental examination in August 1999, the veteran 
reported a history of a fractured tooth in service.  The 
tooth was eventually removed.  He was initially fitted with a 
bridge, but it failed after five years and he was given a 
partial upper.  That device no longer fit.  Clinical 
evaluation revealed that tooth numbers 1, 3, 4, 5, 8, 12, 13, 
14, 15, 16, 17, and 32 were missing.  There was extensive 
decay on tooth numbers 18, 19, and 29.  The examiner reviewed 
the veteran's claims file and stated that the loss of tooth 
number 8 involved the use of other teeth to support various 
bridges.  At times, this affects the longevity of the 
supporting teeth.  However, he indicated that ht was not 
reasonable or possible to state with certainty how much 
affect the bridges had on the support teeth, and how much 
oral care and other activities may have affected the teeth.  
He concluded that if any consideration or assumption would be 
made in favor of the veteran, he would not consider the lower 
teeth to be affected in the same manner as the upper.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

The threshold question to be addressed, in any case, is 
whether the appellant has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If she has not, the claims must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. § 5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not completely dispose of the issue.  The 
Board must then review the claim on its merits, account for 
the evidence which it finds to be persuasive and 
unpersuasive, and provide reasoned analysis for accepting or 
rejecting evidence submitted by and on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Once 
a claim is well grounded, the presumption that opinions of 
physicians in favor of the claim are entitled to full weight 
no longer applies, and it is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, at 54.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  

The evidence in the claims file reflects that the veteran has 
established service connection for the loss of tooth number 
8.  He subsequently developed problems with several other 
teeth.  At a March 1997 VA examination, the examiner 
commented that the removable partial denture which had been 
used since the loss of tooth number 8 in serve probably 
contributed to the loss of additional maxillary teeth.  
Therefore, the record before us includes evidence of current 
disability (the loss of additional teeth), and competent, 
medical opinion evidence relating the loss of those teeth to 
a service-connected disability.  Hence, we find that the 
claim for secondary service connection for the loss of teeth 
is well grounded.  See Caluza, supra.  

Moving ahead to consideration on the merits, the Board finds 
that service connection for the loss of the upper teeth may 
be granted.  In March 1997, the VA examiner noted that he was 
unable to state which teeth had been affected by the service-
connected disability with certainty.  Furthermore, he pointed 
out that it was also possible that the loss of teeth were due 
to periapical pathology and carious teeth.  In an attempt to 
clarify this statement, the Board requested that the RO 
obtain another examination and opinion in the February 1999 
remand.  In August 1999, the VA examiner also stated that it 
was not reasonable or possible to state with certainty how 
much affect the bridges had on the support teeth and how much 
the veteran's oral care and other activities may have 
affected his teeth.  However, he clarified that, if any 
consideration would be granted in the veteran's favor, he 
would not consider the lower teeth to have been affected in 
the same manner as the upper.  Based on this statement, and 
granting the veteran the benefit of the doubt, the Board 
finds that secondary service connection for the loss of the 
upper teeth is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310(a).  


ORDER

Entitlement to service connection for the loss of the upper 
teeth, as secondary to the service-connected loss of tooth 
number 8 is granted, subject to the applicable criteria 
governing the treatment and rating of dental disease and the 
payment of monetary benefits, if applicable.  

Entitlement to service connection for the loss of the lower 
teeth, as secondary to the service-connected loss of tooth 
number 8, is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

